Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize, applicant has amended the claim language to make more clear the positioning/location of the vehicles in respect to each other, and more clearly/directly define what the various values (controlling speed/position) are. The elements of claim 6 have been integrated into the independent claims. Claims previously dependent on claim 6 are now directly dependent on claim 1.
Response to Arguments
Applicants amendment have overcome/rendered mute the previous claim objections and 112 rejections
The applicant’s amendment to the independent claims have overcome the previous rejection.
Allowable Subject Matter
Claims 1-5, 7-10 are allowed. No prior art was found to teach the modulation/changing of the target separation information at a predetermined rate. Prior art of record would change the actual separation to reach a target separation at a predetermined rate (e.g. the spring and damper system of Horn); however the overall target separation remains constant (in context of the spring and damper system the neutral point remains the same); thus the changing of the target separation information to eventually reach the previous target value (before a lane change) appears to be novel and non-obvious in light of the prior art thus claim 1, and its 
	TSUJI, US 20180201275 A1, “AUTOMATIC DRIVING ASSISTANCE DEVICE, AND AUTOMATIC DRIVING ASSISTANCE METHOD” teaches a system for switching from automatic driving to manual driving, which includes modulation of the distance between a vehicle with front and rear vehicles around it. This is similar to the cruise control system claimed by the applicant; however TSUJI varies in that it is a “driver load” which is being minimized based on the spacing, so the vehicle of TSUJI is not returning/trying to achieve a target vehicle spacing.  While the specific load calculations which use headway distances between the vehicles could be used in a cruise control system to achieve the applicant’s invention it would be hindsight bias/improper given the differences in underlying function between a cruise control system and TSUJI’s control mode switching system.


    PNG
    media_image1.png
    501
    705
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200331476 A1; US 20200307597 A1; US 20200189598 A1; US 20190315360 A1; US 20190308617 A1; US 20190047564 A1; US 20190001977 A1; US 9272711 B1; US 20110130936 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661